Citation Nr: 0902098	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to March 
1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In October 2007, the veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge. The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This appeal was remanded by the Board in December 2007 for 
additional development.  


FINDINGS OF FACT

1.	The veteran is currently service connected for a left eye 
injury, rated as 40 percent disabling; headaches, rated as 30 
percent disabling; and scars, rated as 10 percent disabling.  

2.	The veteran's service connected disabilities resulted from 
a single accident in service.  

3.	The veteran has reportedly been unemployed since 2004.

4.	The evidence of record shows that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.




CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. §§ 3.341(a), 4.1, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2008).  For purposes 
of determining the above ratings, disabilities resulting from 
a common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(2) (2008).  Veterans 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2008).  

The veteran is currently service-connected for a left eye 
disability at 40 percent, headaches at 30 percent and scars 
on the forehead at 10 percent.  The combined disability 
rating is 60 percent under the combined ratings table.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2008).  
However, it appears from the record that the RO has conceded 
that the veteran's service-connected disabilities resulted 
from a jeep accident in service in September 1977, a single 
incident.  Consequently, the veteran's disabilities are 
considered as one disability with a single rating of 60 
percent.  38 C.F.R. § 4.16(a).  As such, the percentage 
requirements for a total rating under the provisions of 38 
C.F.R. § 4.16(a) are met.  

Nonetheless, the Board must also determine whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities. 

In the September 2008 VA Compensation and Pension 
Examination, the examiner reviewed the claims file, the 
medical evidence of record and examined the veteran.  The 
examiner noted that the veteran had not worked since 2004.  
The examiner found that the veteran's daily activities were 
prevented when the headaches were severe and the effects on 
chores, shopping, and recreation were moderate to severe.  
Further, the examiner indicate that the headaches occur at a 
rate and severity that they would interfere with the 
veteran's ability to maintain gainful employment at both 
physical and sedentary positions because of the number of 
missed days of work and increased absenteeism.  

The Board notes, that the veteran's testimony in October 2007 
is consistent with the findings of the VA examiner.  The 
veteran testified that he had not worked since 2004, his 
headaches severely interfered with his employment and he was 
not able to obtain or maintain gainful employment since 2004.  
Additionally, the veteran submitted evidence from a former 
employer that he was terminated from his employment for 
excessive absenteeism.  

The Board acknowledges the lack of treatment records for 
headaches in the medical evidence of record.  However, the 
Board finds that the disability picture as shown by the VA 
examination, the employment evidence and the veteran's 
testimony is sufficient to establish that his service-
connected disabilities render him unemployable.  In reaching 
this conclusion, the Board affords the veteran the benefit of 
the doubt and finds that the veteran is unable to follow or 
sustain gainful employment as a result of his service-
connected headaches.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


